per curiam ;
En la solicitud presentada por la parte re-currente en el presente recurso se afirmó que la administra-ción de la inyección antitetánica a la menor Sonia Rosado Pérez que le produjo un choque anafiláctico que le causó la muerte se efectuó “luego de haberle hecho una supuesta pruebaque “en ningún momento se le consultó a la de-mandante [la madre de la menor fallecida] sobre la admi-nistración de la inyección y en ningún momento se le mandó a buscar para que diera su consentimiento para que le admi-nistraran tal o cual inyección ni se le preguntó la historia de la niña en cuanto a si era alérgica a dicha clase de inyec-ciones”; y, finalmente, que el juez de instancia concluyó que' la norma establecida en el Hospital Municipal de Ma-yagüez y en otro hospital de la localidad es que para la ad-ministración de la inyección mencionada debe mediar una orden de un médico luego de éste haber practicado un exa-•men del paciente y de investigar su hipersensibilidad. Ex-pedimos el auto ante la posibilidad de que la situación de he-chos fuera diferente a la que consideramos en Sáez v. Municipio de Ponce, 84 D.P.R. 535 (1962).
Sin el beneficio de la transcripción de la evidencia, (1) *622y considerando únicamente las determinaciones de hecho del tribunal a quo y la prueba documental que se unió a los do-cumentos originales del pleito elevados por el Secretario del Tribunal Superior, Sala de Mayagüez, las afirmaciones apun-tadas han quedado no solamente insustanciadas, sino plena-mente controvertidas. En cuanto al hecho de que a la menor se le practicó la prueba aconsejada para determinar una po-sible condición de hipersensibilidad, del informe de autopsia surge que el cadáver de la infortunada niña presentaba seña-les de pinchazos en la región precubital del brazo izquierdo —la prueba — y en el brazo derecho — la administración de la inyección — ; y los testimonios prestados por la enfermera María O. Torres y Gudelia Pérez Rosado, hermana de la me-nor Sonia, que forman parte del sumario de la investigación practicada por el fiscal Alemañy, son terminantes en cuanto al hecho de que la prueba fue verificada y que se esperó veinte minutos para, ante su resultado negativo, administrarle la dosis fatal. Sobre la falta de consentimiento de la madre, tal hecho puede quizás deducirse, pero no resultaría decisivo en vista de que ella estaba ausente, y la menor fue acom-pañada por una hermana mayor para recibir el tratamiento adecuado de emergencia, que indudablemente demandaba la administración del antitetánico, según surge de la circular sobre el producto que fue presentada en evidencia por la propia parte recurrente. También hay prueba que sostiene que la enfermera inquirió sobre el historial de reacciones alérgicas de la niña. Finalmente, sobre la norma local pre-valeciente, si bien el juez a quo señaló lo que se indica por la parte recurrente, no es menos cierto que a renglón seguido añadió que “pero es práctica corriente en estos dos hospitales que las pruebas de alergia para la aplicación de estas inyec-ciones antitetánicas son practicadas por los practicantes y enfermeras, sin órdenes previas de los médicos.”(2)
*623No es necesario elaborar más para concluir que el pre-sente caso se rige por la doctrina anunciada en el de Sáez, y que en tal virtud, no erró el tribunal recurrido al declarar sin lugar la demanda.

Se confirmará la sentencia dictada por el Tribunal Superior, Sala de Mayagüez, en 10 de enero de 1962.


 Un examen de los autos originales revela que la recurrente tam-bién interpuso recurso de apelación para cuyo perfeccionamiento solicitó se ordenara la transcripción de evidencia in forma pauperis. A esta mo-ción nunca se proveyó. Una vez expedido el auto de revisión, la recu-rrente no hizo señalamiento alguno de la parte de la prueba que interesaba se transcribiera. Regla 54.3 de las de Procedimiento Civil de 1958.


 La práctica, además, era que una vez verificada la prueba, si el resultado era positivo, se refería el caso a un médico, pero si era negativo, la enfermera estaba autorizada a poner la inyección.